MEMORANDUM **
Talal Mouafac Salhani and Ana Maria De Salhani, husband and wife and citizens of Lebanon petition for review of the decision of the Board of Immigration Appeals summarily affirming the Immigration Judge’s denial of their application for asylum, withholding of removal, and relief under the Convention Against Torture.
Petitioners contend the BIA’s summary affirmance procedures violate due process. We have held they do not, Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003). The petitioners’ constitutional arguments are thus foreclosed.
The petitioners’ claims for asylum are barred by their failure to exhaust their administrative remedies with respect to the IJ’s finding of firm resettlement in Saudi Arabia. They did not appeal this finding to the BIA.
In support of the claim of withholding of removal, petitioners must establish a clear probability of future persecution in Lebanon. The only evidence to support the claim of past persecution, and hence an inference of future persecution, relates to being stopped at a checkpoint in Lebanon, detained, harassed, and later released. This evidence does not compel a finding of past persecution on account of a protected ground. See INS v. Elias Zacarias, 502 *518U.S. 478, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.